FILED
                             NOT FOR PUBLICATION                            MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IGNACIO GIL CORDOVA,                             No. 14-71772

               Petitioner,                       Agency No. A098-180-236

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Ignacio Gil Cordova, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We

deny the petition for review.

      We are not persuaded by Cordova’s contention that the laws governing

cancellation of removal deprive his children, and the child for whom his wife is a

guardian, of due process. See, e.g., Fiallo v. Bell, 430 U.S. 787, 793-99 (1977)

(rejecting a due process challenge involving the rights of citizens and their alien

parent or child); Morales-Izquierdo v. Department of Homeland Sec., 600 F.3d

1076, 1091 (9th Cir. 2010), overruled in part on other grounds by Garfias-

Rodriguez v. Holder, 702 F.3d 504, 516 (9th Cir. 2012) (en banc) (denial of

discretionary relief does not violate petitioner’s or citizen family member’s

substantive rights under the Due Process Clause).

      PETITION FOR REVIEW DENIED.




                                           2                                    14-71772